               Case 1:20-cv-01803-AKH Document 165 Filed 07/29/21 Page 1 of 1




                                                                                 July 28, 2021
       Via ECF

       The Honorable Katharine H. Parker                        07/29/2021
       United States Magistrate Judge
       United States District Court
       Southern District of New York
       500 Pearl St.
       New York, NY 10007

       Re:    August 18 Settlement Conference, Velesaca v. Decker, 20-cv-1803

       Dear Judge Parker:

              We write on behalf of the petitioners in the above-referenced matter to respectfully
       request that the Court adjourn the settlement conference currently scheduled for August 18, 2021
       to September 20, 2021. The government consents to this request.


       Sincerely,

        /s/ Amy Belsher                                   THOMAS SCOTT-RAILTON
        AMY BELSHER                                       NIJI JAIN
        ROBERT HODGSON                                    JENN ROLNICK BORCHETTA
        TERRY DING                                        The Bronx Defenders
        GUADALUPE AGUIRRE                                 360 E. 161st Street
        CHRISTOPHER DUNN                                  Bronx, NY 10451
        New York Civil Liberties                          Tel: (718) 838-7878
          Foundation                                      tscott-railton@bronxdefenders.org
        125 Broad Street, 19th Floor                      njain@bronxdefenders.org
        New York, NY 10004
        Tel: (212) 607-3300                               Counsel for Petitioners-Plaintiffs
        abelsher@nyclu.org

APPLICATION GRANTED: The Settlement Conference in this matter scheduled for Wednesday, August 18,
2021 at 10:00 a.m. in Courtroom 17-D, United States Courthouse, 500 Pearl Street, New York, New York is
hereby rescheduled to Monday, September 20, 2021 at 10:00 a.m. Parties must attend in-person with their
counsel. Corporate parties must send the person with decision making authority to settle the matter to the
conference. Counsel and parties are required to follow the Court's COVID-safety protocols and should
review the Court's website in advance of the conference for the most up to date information. Updated pre-
conference submissions must be received by the Court no later than September 13, 2021 by 5:00 p.m.




                                                                                      07/29/2021
